


EXHIBIT 10.15

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Release Agreement (“Agreement”) is made and entered into by
and between Mary Kwan (“Employee”) on the one hand, and Zale Delaware, Inc.
(“Zale” or the “Company”) on the other, hereinafter collectively referred to as
the “Parties.”

 

RECITALS

 

WHEREAS, Employee was employed by Zale;

 

WHEREAS, Employee’s last day of employment was January 11, 2010 (the “Separation
Date”);

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein, the receipt and sufficiency of which
are hereby acknowledged, and to fulfill Employee’s obligation under Section 2.1
of the Employment Security Agreement between Employee and Zale dated
December 22, 2008 (the “ESA”), the Parties covenant and agree as follows:

 

1.             RELEASE OF CLAIMS

 

(a)           Employee, individually and on behalf of Employee’s attorneys,
heirs, assigns, successors, executors, and administrators, hereby GENERALLY
RELEASES, ACQUITS, AND DISCHARGES Zale and its respective current and former
parent (including, but not limited to Zale Corporation), subsidiary, affiliated,
and related corporations, firms, associations, partnerships, and entities, their
successors and assigns, and the current and former owners, shareholders,
directors, officers, employees, agents, attorneys, representatives, and insurers
of said corporations, firms, associations, partnerships, and entities, and their
guardians, successors, assigns, heirs, executors, and administrators
(hereinafter collectively referred to as the “Releasees” and individually as a
Releasee”) from and against any and all claims, complaints, grievances,
liabilities, obligations, promises, agreements, damages, causes of action,
rights, debts, demands, controversies, costs, losses, and expenses (including
attorneys’ fees and expenses) whatsoever, under any municipal, local, state, or
federal law, common or statutory — including, but in no way limited to, claims
arising under the United States and Texas Constitutions, Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended, Title VII of the Civil Rights Act
of 1964, as amended (including the Civil Rights Act of 1991), the Americans with
Disabilities Act of 1990, as amended by the Americans with Disabilities
Amendment Act, the Employee Retirement Income Security Act of 1974, (“ERISA”) as
amended, the Labor Management Relations Act, as amended, the Occupational Safety
and Health Act, as amended, the Racketeer Influenced and Corrupt Organizations
Act (RICO), as amended, the Sarbanes Oxley Act of 2002, the Sabine Pilot
Doctrine, the American Jobs Creation Act of 2004,  the Texas Commission on Human
Rights Act, the Texas Pay Day Act,  the Worker Adjustment and Retraining
Notification Act (“WARN”), the Family and Medical Leave Act (“FMLA”), the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), claims of retaliatory
discharge under the Texas Workers’ Compensation Act, as amended, or any

 

--------------------------------------------------------------------------------


 

other claims, including claims in equity or common law claims — for any actions
or omissions whatsoever, whether known or unknown and whether connected with the
employment relationship between Employee and Zale, the cessation of Employee’s
employment with Zale which existed or may have existed prior to, or
contemporaneously with, the execution of this Agreement (collectively, the
“Released Claim(s)”).  Employee agrees that this Agreement includes a release of
any and all negligence claims, contractual claims (express or implied), wrongful
discharge claims, fraud, misrepresentation, and claims of discrimination,
harassment, or retaliation of every possible kind.

 

(b)           Further, Employee hereby waives, relinquishes, and releases
Releasees from any and all claims relating to or arising from
Section 1.2(a)-(g) of the ESA regarding Termination Benefits in Connection with
a Change in Control and, specifically, from any and all claims for Severance
Pay, equity compensation adjustments and/or other benefits payable in the event
of a Qualifying Termination during a Protection Period.  Any and all rights to
such Severance Pay, equity compensation adjustments and/or other benefits are
hereby forever released, discharged, and waived by Employee.

 

(c)           Employee agrees not to assert any claims released above in a class
or collective action and further agrees not to become, and promises not to
consent to become, a member (including a representative class plaintiff) of any
class in a case brought in court or in arbitration in which claims are asserted
against any of the Releasees that are related in any way to Employee’s
employment with or termination from Company and/or that involve events which
have occurred as of the Effective Date of this Release.  If Employee, without
Employee’s prior knowledge and consent, is made a member of a class in any
proceeding, whether in court or in arbitration, Employee will opt out of the
class at the first opportunity afforded to him/her after learning of Employee’s
inclusion.  In this regard, Employee agrees that Employee will execute, without
objection or delay, an “opt-out” form presented to her either by the court or
the arbitral forum in which such proceeding is pending or by counsel for the
Company.

 

(d)           Employee understands that nothing in this Agreement is intended to
interfere with or deter Employee’s right to challenge the waiver of an ADEA
claim or state law age discrimination claim or the filing of an ADEA charge or
ADEA complaint or state law age discrimination complaint or charge with the EEOC
or any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies.  Further, Employee
understands that nothing in this Agreement would require Employee to tender back
the money received under this Agreement if Employee seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does the
Employee agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers’ Benefit Protection Act by retaining the
money received under the Agreement.  Further, nothing in this Agreement is
intended to require the payment of damages, attorneys’ fees or costs to Zale
should Employee challenge the waiver of an ADEA or state law age discrimination
claim or file an ADEA or state law age discrimination suit except as authorized
by federal or state law.  Notwithstanding the foregoing two sentences, as
provided above Employee also waives any right to recover from any Releasee in a
civil suit brought by any governmental agency or any other individual on
Employee behalf with respect to any Released Claim.

 

--------------------------------------------------------------------------------


 

(e)           This release excludes any claim which cannot be released by
private agreement, such as workers’ compensation claims, claims after the
Effective Date of this Agreement, and the right to file administrative charges
with certain government agencies.  Nothing in this Agreement shall be construed
to prohibit Employee from filing a charge with or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, or a comparable state or local
agency.  Notwithstanding the previous two sentences, Employee agrees to waive
any right to recover monetary damages in any charge, complaint, or lawsuit
against Zale filed by Employee or by anyone else on Employee’s behalf.

 

(f)            This general release covers both claims that Employee knows about
and those that Employee may not know about, except that it does not waive any
rights or claims, including claims under the ADEA, that may arise after the
Effective Date of this Agreement (as defined below).  Employee further
represents and warrants that: (i) Employee has been fully and properly paid for
all hours worked, (ii) Employee has received all leave in accordance with
applicable law; and (iii) Employee has not suffered any on the job injury for
which Employee has not already filed a claim.  Employee further acknowledges,
agrees and hereby stipulates that: (i) during Employee’s employment with the
Company, Employee was allowed to take all leave and afforded all other rights to
which Employee was entitled under the Family and Medical Leave Act (“FMLA”); and
(ii)  the Company has not in any way interfered with, restrained or denied the
exercise of (or attempt to exercise) any FMLA rights, nor terminated or
otherwise discriminated against Employee for exercising (or attempting to
exercise) any such rights.

 

2.             Employee acknowledges and agrees that Employee will keep the
terms, amount, and facts of, and any discussions leading up to, this Agreement
STRICTLY AND COMPLETELY CONFIDENTIAL, and that Employee will not communicate or
otherwise disclose to any employee of Zale (past, present, or future), or to any
member of the general public, the terms, amounts, copies, or fact of this
Agreement, except as may be required by law or compulsory process; provided,
however, that Employee may make such disclosures to Employee’s tax/financial
advisors or legal counsel as long as they agree to keep the information
confidential.  If asked about any of such matters, Employee’s response shall be
that Employee may not discuss any of such matters.  In the event of a breach of
the confidentiality provisions set forth in this paragraph of the Agreement by
Employee, Zale may suspend any payments due under this Agreement pending the
outcome of litigation and/or arbitration regarding such claimed breach of this
Agreement by Employee.  The Parties agree that this paragraph is a material
inducement to Zale entering into this Agreement.  Additionally, the Parties
agree that a breach of this paragraph by Employee will cause Zale irreparable
harm and that Zale may enforce this paragraph without posting a bond.

 

3.             Employee acknowledges and agrees that she has ongoing obligations
under Article II of the ESA.  For the avoidance of doubt, and for purposes of
this Agreement, the Parties expressly understand and agree that during the
Severance Period specified in Paragraph 4(a) below, she will not, directly or
indirectly, as an employee, consultant or otherwise, compete with Company by
providing services relating to retail or non-retail sales of fine jewelry to any
other person, partnership, association, corporation, or other entity that is in
a “Competing Business.”  The term “Competing Business” as referenced in
Section 2.3 of the ESA is hereby

 

--------------------------------------------------------------------------------


 

changed to any business that, in whole or material part, in the United States,
Canada, and/or Puerto Rico (a) engages in the retail sales of fine jewelry,
including but not limited to, specialty jewelry retailers and other retailers
having fine jewelry divisions or departments, or (b) operates as a vendor of
fine jewelry, including but not limited to, as wholesaler, manufacturer, or
direct importer of fine jewelry.

 

4.             In consideration for the covenants set forth in Article II of the
ESA, as amended in Paragraph 3 above, and Employee’s agreement to, compliance
with, and execution, without revocation, of this Agreement, Employee shall
receive:

 

(a)           $375,000.00, less all applicable taxes and withholding,
representing ten (10) months (the “Severance Period”) of Employee’s current base
salary, which constitutes Employee’s “Severance Pay” as defined in
Section 1.1(a) of the ESA.  This Severance Pay is payable in one lump sum to be
paid on the later of February 15, 2010, or the Effective Date (as defined in
Section 16 below) of this Agreement.  For the avoidance of doubt, and for
purposes of this Agreement, the Parties expressly understand and agree that the
Severance Period as defined in Section 5.14 of the ESA is hereby changed from
1.5 years to the 10-month Severance Period outlined above.

 

(b)           Employee shall be entitled to receive the Accrued Obligations, if
any, specified in Section 1.1(b) of the ESA.

 

(c)           Employee shall be entitled to receive the continued welfare
benefits specified in Section 1.1(c) of the ESA for the 10-month Severance
Period outlined in 4(a) above; and

 

(d)           Employee shall be entitled to receive the outplacement services
specified in Section 1.1(d) of the ESA.

 

(e)           Employee acknowledges and agrees that the amounts set forth in
this Section 4 are in full and complete satisfaction of any and all amounts owed
to Employee by Zale or any other Releasee for any and all reasons, including but
not limited to any and all amounts owed to Employee under any and all provisions
of the ESA.  Employee further acknowledges and agrees that she is not entitled
to any payments of any kind other than those specifically set forth herein. 
Without limiting the foregoing, Employee expressly waives, relinquishes and
releases Zale and all other Releasees from any and all claims, whether for
Severance Pay, equity compensation adjustments and/or other benefits, relating
to or arising from a Change of Control, as defined in the ESA, occurring within
six months of the Separation Date or at any other time.

 

5.             Employee agrees to cooperate fully with Zale, specifically
including any attorney or other consultant retained by Zale, in connection with
any pending or future litigation, arbitration, business, or investigatory
matter.  The Parties acknowledge and agree that such cooperation may include,
but shall in no way be limited to, Employee being available for interview by
Zale, or any attorney or other consultant retained by Zale, and providing to
Zale any

 

--------------------------------------------------------------------------------


 

documents in Employee’s possession or under Employee’s control.  Zale agrees to
provide Employee with reasonable notice of the need for assistance when
feasible.

 

6.             Employee agrees that, in addition to the cessation of Employee’s
employment with Zale, Employee shall cease from holding or reporting that
Employee holds any positions as a director, officer and/or employee with Zale
and/or any of the Releasees, effective on the Separation Date.

 

7.             Employee waives and releases forever any right and/or rights
Employee may have to seek or obtain employment, reemployment and/or
reinstatement with Zale or any one or more other Releasees, and agrees not to
seek reemployment with any of the same.

 

8.             Zale and Employee agree that any controversy or claim (including
all claims pursuant to common and statutory law) relating to this Agreement or
arising out of or relating to the subject matter of this Agreement or Employee’s
employment by Zale will be resolved exclusively through binding arbitration
pursuant to the dispute resolution provisions contained in Article III of the
ESA.

 

9.             By entering into this Agreement, the Company does not admit, and
specifically denies, any violation of any contract (express or implied), local,
state, or federal law, common or statutory.  Neither the execution of this
Agreement nor compliance with its terms, nor the consideration provided for
herein shall constitute or be construed as an admission by Zale (or any of its
agents, representatives, attorneys, or employers) of any fault, wrongdoing, or
liability whatsoever, and Employee acknowledges and understands that all such
liability is expressly denied.  This Agreement has been entered into in release
and compromise of claims as stated herein and to avoid the expense and burden of
dispute resolution.

 

10.           If any provision or term of this Agreement is held to be illegal,
invalid, or unenforceable, such provision or term shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision or term there shall be added automatically
as a part of this Agreement another provision or term as similar to the illegal,
invalid, or unenforceable provision as may be possible and that is legal, valid,
and enforceable.

 

11.           This Agreement, Article II (subject to the definition of Competing
Business set forth in Paragraph 3 of this Agreement and the Severance Period set
forth in Paragraph 4(a) of this Agreement), Article III, and Section 4.7 of the
ESA, constitute the entire Agreement of the Parties, and supersede all prior and
contemporaneous negotiations and agreements, oral or written, between the
parties. All prior and contemporaneous negotiations and agreements between the
parties are deemed incorporated and merged into this Agreement and are deemed to
have been abandoned if not so incorporated.  No representations, oral or
written, are being relied upon by any party in executing this Agreement other
than the express representations of this Agreement.  This Agreement cannot be
changed or terminated without the express written

 

--------------------------------------------------------------------------------


 

consent of the Parties.  The rights under this Agreement may not be assigned by
Employee, unless Zale consents in writing to said assignment.  Employee
represents that Employee has not assigned any of the claims related to the
matters set forth herein.

 

12.           This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of Texas without regard to the conflicts
of laws provisions of Texas law, or of any other jurisdiction, except where
preempted by federal law.  The parties hereby agree that any action to enforce
an arbitrator’s award shall be filed exclusively in a state or federal court of
competent jurisdiction in Dallas County, Texas, and the parties hereby consent
to the jurisdiction of such court; provided, however, that nothing herein shall
preclude the parties’ rights to conduct collection activities in the courts of
any jurisdiction with respect to the order or judgment entered upon an
arbitrator’s award by the Texas court.

 

13.           One or more waivers of a breach of any covenant, term, or
provision of this Agreement by any party shall not be construed as a waiver of a
subsequent breach of the same covenant, term, or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term, or provision.

 

14.           By executing this Agreement, Employee acknowledges and agrees that
Employee:

 

(a)                                  specifically waives any rights or claims
arising under the ADEA and/or analogous state or local laws and Title VII of the
Civil Rights Act of 1964 and other federal and local anti-discrimination and
anti-retaliation laws;

 

(b)                                 may take up to forty-five (45) calendar days
from the Separation Date to consider whether or not Employee desires to execute
this Agreement;

 

(c)                                  may revoke this Agreement at any time
during the seven (7) calendar day period after Employee signs and delivers this
Agreement to Zale.  Any such revocation must be in writing and delivered to
Zale’s President, Theo Killion at 901 W. Walnut Hill Lane, Irving, TX 75038 by
such seventh (7th) calendar day.  Employee understands that this Agreement is
not effective, and Employee is not entitled to the Separation Pay and benefits
in Paragraph 4, until the expiration of this seven (7) calendar day revocation
period.  Employee understands that upon the expiration of such seven
(7) calendar day revocation period this entire Agreement will be binding upon
Employee and will be irrevocable;

 

(d)                                 any changes to this Agreement, whether
material or immaterial, will not restart the running of the 45-day period;

 

(e)                                  has carefully read and fully understands
all of the provisions of this Agreement and that any and all questions regarding
the terms of this Agreement have been asked and answered to Employee’s complete
satisfaction;

 

(f)                                    knowingly and voluntarily agrees to all
of the terms set forth in this Agreement and to be bound by this Agreement;

 

--------------------------------------------------------------------------------


 

(g)                                 is hereby advised in writing to consult with
an attorney and tax advisor of Employee’s choice prior to executing this
Agreement and has had the opportunity and sufficient time to seek such advice;

 

(h)                                 understands that rights or claims under the
ADEA and Title VII of the Civil Rights Act of 1964 that may arise after the date
this Agreement is executed are not waived; and

 

(i)                                     the rights and claims waived in this
Agreement are in exchange for consideration over and above anything to which
Employee is already entitled.

 

15.           The Parties represent that they have the sole and exclusive right
and full capacity to execute this Agreement.

 

16.           The “Effective Date” of this Agreement is the date that is eight
(8) days following the date on which Employee signs this Agreement, so long as
Employee has not revoked acceptance of this Agreement before such date.

 

17.           By executing this Agreement, Employee also acknowledges that
Employee (a) is not relying upon any statements, understandings,
representations, expectations, or agreements other than those expressly set
forth in this Agreement;  (b) has made Employee’s own investigation of the facts
and is relying solely upon Employee’s own knowledge and the advice of Employee’s
own legal counsel; and (c) knowingly waives any claim that this Agreement was
induced by any misrepresentation or nondisclosure and any right to rescind or
avoid this Agreement based upon presently existing facts, known or unknown.  The
Parties stipulate that each Party is relying upon these representations and
warranties in entering into this Agreement.  These representations and
warranties shall survive the execution of this Agreement.

 

18.           All terms and provisions of this Agreement, and the drafting of
this Agreement, have been negotiated by the Parties at arm’s length and to
mutual agreement, with consideration by and participation of each, and no party
shall be deemed the scrivener of this Agreement.

 

PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE
INCLUDES THE RELEASE OF ALL CLAIMS AGAINST THE COMPANY, KNOWN OR UNKNOWN, THAT
MAY HAVE OCCURRED AS OF THE DATE OF THIS AGREEMENT.  THIS AGREEMENT ALSO
CONTAINS A PROVISION REQUIRING THE PARTIES TO RESOLVE ANY DISPUTES BY
ARBITRATION.

 

The parties have signed this Agreement on the dates written by the signatures
below, to be effective on the Effective Date.  Notwithstanding any other
provision in this Agreement, if Employee does not sign and deliver this
Agreement to Theo Killion at 901 W. Walnut Hill Lane, Irving, TX 75038 on or
before 45 days following the Separation Date, then this Agreement will be null
and void and Employee will not be entitled to the Separation Pay, outplacement
services, or any other consideration described in this Agreement.

 

--------------------------------------------------------------------------------


 

EXECUTED in Irving, Texas on this 28th day of January, 2010

 

 

 

/s/ Mary Kwan

 

 

EXECUTED in Irving, Texas on this 28th day of January, 2010

 

 

ZALE DELAWARE, INC.

 

 

 

 

By:

/s/ Theo Killion

 

 

Theo Killion

 

Its:

President

 

--------------------------------------------------------------------------------
